PER Cueiam.
Plaintiff’s affidavit is in substantial compliance with the requirements of G.S. 1-568.10 (b), subsections (1) through (6). Upon the finding that the facts were as set out in the affidavit, plaintiff was entitled to the order as a matter of right. G.S. 1-568.10 (c), subsections (1) through (4). In such case, no notice to defendant, prior to the entry of such order, was required. G.S. 1-568.10 (a). Hence, the order of 18 December, 1954, is affirmed.
In view of disposition made, we refrain from considering, ex mero motu, whether defendant’s appeal was subject to dismissal as an appeal from an interlocutory order.
Affirmed.
BaeNhill, C. J., took no part in the consideration or decision of this case.